Citation Nr: 0032154	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-37 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, 
including asthma, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Since adjudicating this claim, the RO has addressed other 
issues.  None of these issues has been appealed to the Board.  
Consequently, no other issue is before the Board at this 
time.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
In this case, if the veteran was exposed to a herbicide agent 
during his active military service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2000).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.307 (2000).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  Chronic obstructive lung disease and asthma are 
disabilities not listed within 38 C.F.R. § 3.309(e).  The 
Court has pointed out that the use of the word "and" in 
both the statutory and regulatory provisions mandates that 
the presumption of exposure only applies to those who both 
served in Vietnam and developed a specified disease.  McCartt 
v. West, 12 Vet. App. 164 (1999). 

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994) 
(reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993)), the Board must not only considered whether the 
veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but must also considered if his current 
disability is the result of active service under 38 U.S.C.A. 
§§ 1110, 1131 (West 1991) and 38 C.F.R. § 3.303(d) (2000).  
The fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude him from establishing 
service connection with proof of actual direct causation. 

The RO has made an extensive effort to obtain records that 
would support this claim.  At a hearing held before a hearing 
officer at the RO in April 1996, the veteran indicated 
treatment for the condition at issue immediately following 
his active service.  The hearing officer correctly noted the 
importance of such evidence and requested the veteran to 
provide this medical evidence or provide additional 
information in order for the RO to obtain this evidence.  The 
veteran was provided an additional 60 days to obtain the 
alleged medical records from 1970 to 1974.  No additional 
information was submitted to the RO.  Consequently, no 
additional effort will be made by the VA to obtain these 
records unless he provides additional information.  If 
possible, the veteran is asked to obtain these records 
himself.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Further, based on this new law, the Board believes that a VA 
examination to determine the etiology of the current lung 
disorder, including asthma, is required. 

The veteran appears to be receiving Social Security 
Administration (SSA) benefits.   The Court has held that, 
while a SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If 
the veteran has received benefits from the SSA and those 
benefits are based upon disability, the medical record upon 
which the award was based would be pertinent to the veteran's 
current claim.  The importance of obtaining these records is 
clear.  The Court has routinely vacated Board decisions due 
to a failure to obtain SSA records.

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
veteran to identify the names, address, 
and approximate dates of treatment for 
all health care providers who may posses 
additional records pertinent to his 
claim.
 
2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

3.  The RO should arrange for a VA 
examination of the veteran to determine 
if he actually suffers from chronic 
obstructive lung disease with asthma and 
whether this condition is associated with 
his Agent Orange exposure.  All indicated 
studies should be performed and the 
claims folder should be made available to 
the examiner.  All positive findings 
should be described and any functional 
impairment attributable to this condition 
should be indicated.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have chronic 
obstructive lung disease or asthma?

(b)  If so, is this condition associated 
with his exposure to herbicides during 
his active service in the Vietnam War?

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the report is 
deficient in any manner, the RO must 
implement corrective procedures at once. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




